Citation Nr: 1228731	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; the transcript is of record.

At the Board hearing, the Veteran's representative stated that in March 2011 the Veteran filed a claim of service connection for right knee disability.  The claims folder, however, does not contain a written submission claiming entitlement to service connection for right knee disability nor acknowledgement from the RO that a claim had been received.  Virtual VA also does not contain a claim.  In any event, the Board will accept the Veteran's testimony as an informal claim of service connection for right knee disability, and this is referred to the RO for appropriate action.  The Veteran also raised concerns about a back and/or neck disorder, this matter is also referred to the RO for any clarification or action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Hearing loss and tinnitus

At the Board hearing, the Veteran testified that he had an upcoming appointment with an ear, nose and throat doctor (ENT) in September 2011.  The RO/AMC should contact the Veteran and request that he identify the medical provider, including the address, and complete an appropriate release so the records may be requested.  38 C.F.R. § 3.159(c)(1) (2011).

In June 2009, the Veteran underwent a VA audiological examination.  The examiner noted that the Veteran had gradual onset and progression of hearing loss beginning in or about 1991, and that he began to notice tinnitus in the early 1990's.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of noise exposure.  The examiner noted that all three in-service audiograms, including the separation audiogram, reveal that the Veteran had normal pure tone thresholds while serving active duty.  Thus, it appears that he developed hearing loss after military service.  The examiner noted that the Veteran reported an awareness of both hearing loss and tinnitus in the early 1990's, several years following the conclusion of military service.  

Subsequent to the VA examination, records from City Human Resources were associated with the claims folder which contain audiological testing results dated in September 1993, March 1999, May 2001, and April 2005.  Records dated in June 2010 and November 2010 from Basin Audiology were also associated with the claims folder.  

Correspondence dated in September 2011 from John H. Hohengarten, M.D., of Cascade Ear, Nose, Throat & Facial Surgery, noted review of the Veteran's records dating to his military service, review of the City Human Resources records, and review of VA records, and opined that the Veteran's tinnitus and noise-induced hearing loss are more likely than not related to his service, and that he is certain that service connection should be granted for tinnitus.  

At the Board hearing, the Veteran testified to his noise exposure in service, and stated that his tinnitus began in service and had been continuous since then.  He believes that he told the VA examiner that his tinnitus began in 1981, not 1991.  

In light of the additional audiological records associated with the claims folder, including audiological findings from September 1993, the positive etiological opinion from Dr. Hohengarten, and the Veteran's testimony, the Board finds that the Veteran should be afforded a new VA examination to assess the nature and etiology of his hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Left knee

The Veteran asserts that his left knee disability is directly due to service, and/or that his left knee disability is due to or aggravated by his right knee disability.  See 38 C.F.R. §§ 3.303, 3.310.  The Board notes that this secondary theory of entitlement was only raised at the Board hearing and has not been considered by the RO.  All theories of entitlement must be addressed.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As detailed in the Introduction, the Veteran has claimed entitlement to service connection for right knee disability, and has asserted that his left knee disability could be due to or aggravated by his right knee disability.  Thus, entitlement to service connection for left knee disability on a secondary basis hinges on whether service connection is established for right knee disability, and thus is inextricably intertwined with such issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the RO/AMC should ensure adjudication of the claim of service connection for right knee disability prior to readjducation of the claim of service connection for left knee disability.  Additionally, the RO/AMC should ensure that proper VCAA notice is issued to the Veteran with regard to any information and evidence needed to substantiate and complete a claim pursuant to 38 C.F.R. § 3.310.

Correspondence dated in August 2011 from Miguel A. Schmitz, of Alpine Orthopedic & Spine, P.C., reflects that the Veteran sustained a right knee injury in the early 1980's and the Veteran developed a compensatory gait which over-stressed the left lower extremity.  Dr. Schmitz stated that it is also possible that during the fall in which he primarily injured his right knee, that he also injured his left hip and left knee.  His left knee and left hip problems have developed gradually and spontaneously and they have progressed to the point whereby he has required a left total hip replacement.  Dr. Schmitz performed left knee arthroscopy with chondroplasty of the medial femoral condyle, microfracture of the femoral trochlea, partial medial meniscectomy, chondroplasty of the patella, and a partial synovectomy in April 2005.  

Upon obtaining an appropriate release from the Veteran, the entirety of the Veteran's records from Dr. Schmitz should be requested.  38 C.F.R. § 3.159(c)(1).

Thereafter, the Veteran should be scheduled for a VA examination to assess the nature and etiology of his left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that proper notice is issued to the Veteran which complies with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim of service connection for left knee disability under the provisions of 38 C.F.R. § 3.310, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  Contact the Veteran and request that he identify the name and address of the September 2011 ENT medical provider, and upon obtaining an appropriate release from the Veteran, request the treatment records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon obtaining an appropriate release, obtain the entirety of the Veteran's treatment records from Dr. Schmitz of Alpine Orthopedic & Spine, P.C.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA audiometric examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  Is his hearing loss at least as likely as not (a 50 percent or higher degree of probability) related to service, including in-service noise exposure?

b)  Is his tinnitus at least as likely as not (a 50 percent or higher degree of probability) related to service, including in-service noise exposure?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, records from City Human Resources, records from Basin Audiology, the September 2011 opinion from Dr. Hohengarten, and lay statements and testimony of the Veteran.  

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed left knee disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Is the Veteran's left knee disability at least as likely as not (a 50 percent or higher degree of probability) related to service?

b)  Is the Veteran's left knee disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to his right knee disability?

c)  If not, has his left knee disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to his right knee disability, and if so, what measurable degree of left knee disability is due to his right knee disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

6.  After completion of the above, the AMC/RO should review the expanded record and readjudicate entitlement to service connection for hearing loss; tinnitus; and, left knee disability, to include pursuant to § 3.310, upon ensuring that entitlement to service connection for right knee disability has been adjudicated.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


